FILED
                                                                        Feb 28 2020, 9:27 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                        Jay A. Rigdon
Attorney General of Indiana                                Rockhill Pinnick LLP
                                                           Warsaw, Indiana
Tyler G. Banks
Supervising Deputy Attorney General
Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                          February 28, 2020
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           19A-CR-1650
        v.                                                 Appeal from the Kosciusko Circuit
                                                           Court
Cliffton W. Davis,                                         The Honorable Michael W. Reed,
Appellee-Defendant                                         Judge
                                                           Trial Court Cause No.
                                                           43C01-1810-F6-997



Crone, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020                           Page 1 of 12
                                                 Case Summary
[1]   Cliffton W. Davis was operating a vehicle in Kosciusko County when he exited

      a roundabout without signaling a turn. A police officer, believing that Davis’s

      behavior constituted a traffic infraction, initiated a stop of Davis’s vehicle. A

      subsequent search of the vehicle led to the discovery of incriminating evidence

      and the filing of criminal charges against Davis. Davis filed a motion to

      suppress that evidence which the trial court granted based upon its conclusion

      that Davis’s failure to signal while exiting the roundabout was not a statutory

      violation, and therefore the stop of Davis’s vehicle was unlawful. The State of

      Indiana appeals the trial court’s order, asserting that the failure to signal when

      exiting a roundabout is a statutory violation, and even if it is not, the police

      officer’s mistake of law in this case was reasonable and therefore the stop was

      constitutionally valid. For reasons that we will explain fully in our discussion,

      we affirm the trial court’s suppression order.


                                     Facts and Procedural History
[2]   On September 21, 2018, Officer Ross Minear of the Warsaw Police Department

      was traveling eastbound on West Lake Street, approaching a three-spoke, or

      three-exit, roundabout at the intersection of West Lake Street and Fox Farm

      Road. Tr. Vol. 2 at 7-8, Ex. A. Officer Minear observed a vehicle driven by

      Davis exit the roundabout to head westbound on West Lake Street. 1 Davis did

      not signal his exit from the roundabout. Officer Minear initiated a traffic stop


      1
          Officer Minear did not observe Davis’s vehicle enter the roundabout. He observed only the exit.

      Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020                                 Page 2 of 12
      of Davis’s vehicle based upon the failure to signal. Officer Minear believed that

      Davis’s behavior constituted a traffic infraction because he had “always [been]

      instructed that you needed to signal for exiting a roundabout.” Id. at 11.


[3]   After Davis stopped his car, Officer Minear saw Davis bend over “as if

      attempting to conceal something inside the vehicle.” Appellant’s App. Vol. 2 at

      9. When Officer Minear approached the vehicle, he also noticed that Davis

      was nervous and “sweating profusely.” Id. Officer Minear asked Davis to exit

      the vehicle, and as he exited, Officer Minear saw Davis throw a digital scale

      onto the floorboard of the vehicle. This led to a search of the vehicle, during

      which officers discovered that there was residue on the scales which field-tested

      positive for methamphetamine. The officers also found a plastic bag with

      residue, two glass smoking devices, and multiple other plastic bags. Because

      Davis “appeared to be under the influence of illegal drugs,” he was transported

      to the hospital for a blood draw. Id.


[4]   The State charged Davis with level 6 felony possession of methamphetamine,

      class C misdemeanor possession of paraphernalia, and class C misdemeanor

      operating while intoxicated. Thereafter, Davis filed a motion to suppress the

      evidence seized as a result of the traffic stop of his vehicle arguing that the stop

      was unlawful. Following an evidentiary hearing, the trial court granted the

      motion, concluding that the State had failed to prove that Davis violated the

      Indiana statute regarding turn signals, Indiana Code Section 9-21-8-25, and

      therefore Officer Minear did not have reasonable suspicion to initiate a traffic

      stop of Davis’s vehicle. Accordingly, the trial court concluded that all evidence

      Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020      Page 3 of 12
      obtained as a result of the unlawful stop should be suppressed. The State now

      appeals.


                                      Discussion and Decision
[5]   In this appeal, we must resolve what we perceive to be a vexing question for

      many Hoosier drivers: Does a motorist violate current Indiana traffic

      regulation law by not signaling a turn when exiting a roundabout? In short, the

      answer is no.


[6]   We begin by noting that the State appeals following the trial court’s grant of

      Davis’s motion to suppress evidence, which effectively terminated the

      prosecution of this case. 2 Because the State appeals from a negative judgment,

      it bears the burden to show that the trial court’s suppression ruling was contrary

      to law. State v. Brown, 70 N.E.3d 331, 335 (Ind. 2017). When reviewing a trial

      court’s suppression ruling, we determine whether the record contains

      substantial evidence of probative value that supports the trial court’s decision.

      Id. “We evaluate the trial court’s findings of fact deferentially, neither

      reweighing the evidence nor reassessing the credibility of the witnesses.” Id.

      However, we review the trial court’s conclusions of law de novo, giving no

      weight to the legal analysis below. Sanders v. State, 989 N.E.2d 332, 334 (Ind.

      2013).




      2
       Indiana Code Section 35-38-4-2(5) permits the State to appeal from “an order granting a motion to suppress
      evidence, if the ultimate effect of the order is to preclude further prosecution ….”

      Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020                          Page 4 of 12
[7]   “Traffic stops, for even minor violations, fall within the protections of the

      federal and state constitutions.” Marshall v. State, 117 N.E.3d 1254, 1258 (Ind.

      2019), cert. denied. When a law enforcement officer stops a vehicle for a

      suspected traffic infraction, that officer seizes the vehicle’s occupants under the

      Fourth Amendment to the United States Constitution and Article 1, Section 11

      of the Indiana Constitution, and that traffic stop must pass constitutional

      muster. Meredith v. State, 906 N.E.2d 867, 869 (Ind. 2009) (Fourth

      Amendment); State v. Quirk, 842 N.E.2d 334, 339-40 (Ind. 2006) (Article 1,

      Section 11). To avoid any potential constitutional violation, the officer

      conducting the stop must have had a “reasonable suspicion” at the time of the

      stop that some traffic law or ordinance had been violated. Meredith, 906 N.E.2d

      at 869. To deter violations of the constitutional protections against

      unreasonable searches and seizures, evidence obtained in violation of those

      protections is not admissible in a prosecution of the citizen whose right was

      violated. Clark v. State, 994 N.E.2d 252, 260 (Ind. 2013). The State has the

      burden of demonstrating the admissibility of the evidence collected during a

      seizure or search. Id.


[8]   At specific issue in this case is the traffic regulation statute that Officer Minear

      relied upon to justify the stop of Davis’s vehicle which provides in pertinent

      part: “A signal of intention to turn right or left shall be given continuously

      during not less than the last two hundred (200) feet traveled by a vehicle before




      Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020       Page 5 of 12
      turning or changing lanes.” Ind. Code § 9-21-8-25. 3 Davis traveled through a

      roundabout and then exited the roundabout without signaling a turn.

      Accordingly, we must determine whether this behavior constituted a violation

      of Indiana Code Section 9-21-8-25. We think not.


[9]   The parameters of Indiana’s current turn signal law have not often been

      discussed. 4 Another panel of this Court has determined that Indiana Code

      Section 9-21-8-5 requires that a motorist use a turn signal even when turning

      from a parking lot onto a street because “there are no restrictions that it only

      applies in certain situations or on certain roadways.” Datzek v. State, 838 N.E.2d

      1149, 1155 (Ind. Ct. App. 2005), trans. denied (2006). But that holding is not

      particularly instructive for the specific set of facts currently before us. Indeed,

      although Indiana Code Section 9-21-8-25 would presumably apply to all

      roadways, including roundabouts, as roundabouts are not specifically excluded

      from its ambit, we must recognize that this signaling provision was drafted well

      before roundabouts became widespread in our state. Moreover, any


      3
          A person who violates this statute commits a class C infraction. Ind. Code § 9-21-8-49.
      4
        When referring to our “turn signal law” or “the signaling statute,” we are referring only to Indiana Code
      Section 9-21-8-25. We note, however, that Indiana Code Section 9-21-8-24 also mentions signaling as
      follows:
               A person may not:
               (1) slow down or stop a vehicle;
               (2) turn a vehicle from a direct course upon a highway; or
               (3) change from one (1) traffic lane to another;
               unless the movement can be made with reasonable safety. Before making a movement described
               in this section, a person shall give a clearly audible signal by sounding the horn if any pedestrian
               may be affected by the movement and give an appropriate stop or turn signal in the manner
               provided in sections 27 through 28 of this chapter if any other vehicle may be affected by the
               movement.

      Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020                                  Page 6 of 12
       assumption that the signaling statute specifically applies to roundabouts fails to

       withstand scrutiny when the reality and logistics of roundabouts are considered.


[10]   Indiana law defines “roundabout” as “a circular intersection or junction in

       which road traffic flows almost continuously in one (1) direction around a

       central island.” Ind. Code § 9-13-2-157.5. Other than defining roundabouts,

       our legislature has enacted few traffic regulation statutes that expressly address

       roundabouts. For instance, our legislature has mandated that “[a]vehicle

       passing around a roundabout shall be driven only to the right of the

       roundabout’s central island.” Ind. Code § 9-21-8-10. Moreover, our legislature

       has reserved the right-of-way in roundabouts for vehicles with a total length of

       at least forty feet or a total width of at least ten feet. Ind. Code § 9-21-8-10.5.

       This is where this roundabout guidance, both literally and figuratively, begins

       and ends.


[11]   We agree with the State that when motorists are entering a roundabout, they

       are simply following the roadway and continuing along the natural flow of the

       road, similar to when coming upon a curve in the road. Accordingly, it would

       be nonsensical to read the current turn signal statute as requiring motorists to

       activate their right-turn signals when entering a roundabout, especially if they

       simply mean to travel in a continuous lane and move through the roundabout.

       In that circumstance, the driver is not making a choice between alternatives that

       other motorists need to be alerted to for safety purposes; the driver is neither

       turning nor changing lanes, so there is nothing to signal.


       Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020       Page 7 of 12
[12]   However, when the act of exiting a roundabout, as involved here, is considered,

       application of our current signaling law becomes even more problematic. As

       noted by the State, exiting a roundabout requires the driver to deviate from the

       natural circular flow of the roundabout. The driver must make a choice

       between various points of exit, a choice to which other motorists should

       arguably be notified. But, based upon our current turn signal law, how and

       when would a motorist be required to signal his exit from a roundabout? This

       simple question only generates more questions which demonstrate that our

       current turn signal statute is completely unworkable in this context.


[13]   Must a motorist signal when exiting the roundabout intersection, even when he

       has traveled straight through and is proceeding in the same direction on the

       same street upon which he entered? Would that be considered a “turn,” or does

       a “turn” occur only when a motorist chooses to take an exit onto a different

       street? Does exiting a roundabout, which often involves the driver simply

       veering to the right, involve a “turn,” or does it depend upon the angle of the

       exit and the degree to which the driver must rotate his steering wheel? See

       United States v. Smith, 668 F.3d 427, 431 (7th Cir. 2012) (noting that Ind. Code §

       9-21-8-25 does not define “turning” but concluding based upon common

       dictionary definition that a “roughly 120-degree right” turn was a sufficient

       “rotat[ion]” to constitute a turn). Must a motorist always use a right signal

       when exiting a roundabout, or is a left signal required in some circumstances?

       Moreover, it would only make sense from a safety standpoint for a motorist to

       signal a turn, whether it be right or left, immediately upon passing the exit just


       Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020     Page 8 of 12
       prior to the desired exit. However, our current law requires motorists to signal

       continuously during not less than the last 200 feet traveled before turning or

       changing lanes. The State concedes in its brief that the turn signal statute cannot

       be read as requiring drivers to signal a turn prior to entering a roundabout. As a

       consequence, the statute as written does not apply. We can say with confidence

       that the entrances and exits of most roundabouts are much less than 200 feet

       apart, so it would be impossible to comply with the statute in those

       circumstances. 5


[14]   These issues barely scratch the surface, as in those Indiana counties that have

       become heavily saturated with roundabouts, such as Hamilton County, 6 there

       are numerous different roundabout varieties and configurations, including

       single-lane and multi-lane, each with differing dimensions and posted lane

       restrictions. All of this convinces us that Indiana Code Section 9-21-8-25 is a




       5
         In order to have at least 200 feet between exits, a standard circular roundabout with four exits would have
       to be approximately 255 feet, or 85 yards, in diameter, not accounting for the additional width of the exit
       roadways. Such a roundabout would encompass more than 1.17 acres.
       6
         We note that Carmel, Indiana, touts itself as the “Roundabout Capital of the U.S.,” with over 125
       roundabouts, more than any other city in the United States. Roundabouts, CITY OF CARMEL INDIANA,
       http://carmel.in.gov/department-services/engineering/roundabouts [https://perma.cc/4AXV-J3HR].

       Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020                             Page 9 of 12
       square peg that cannot fit into the roundabout hole.7 In other words, as the law

       now stands, roundabouts are intersections to which the current turn signal

       statute simply cannot and does not apply. Any other conclusion would run

       counter to the statute’s underlying policy, which is “to facilitate safe automobile

       traffic.” Datzek, 838 N.E.2d at 1155.


[15]   With the foregoing considerations in mind, we observe that it is for the Indiana

       General Assembly, and not this Court, to promulgate specific rules and

       regulations regarding the use of turn signals in roundabouts, and we encourage

       it to do so. Because Indiana Code Section 9-21-8-25 is inapplicable to

       roundabouts, we hold that Davis did not violate that statute when he did not

       signal a turn when exiting the roundabout in this case.


[16]   Nevertheless, the State directs us to Heien v. North Carolina, 574 U.S. 54 (2014),

       and urges that we treat Officer Minear’s stop of Davis’s vehicle as valid for




       7
         Other states are dealing with this same problem. As observed by the Alaska Court of Appeals, because of
       the substantial difficulties in trying to apply existing turn-signal regulations to roundabouts, most states “have
       simply adopted an ad hoc approach—not amending their codified law, but instead creating web sites and
       informational pamphlets that contain instructions to motorists about the signals they should use when
       negotiating a roundabout (even though these instructions are apparently not based on the codified law).”
       Noble v. State, 357 P.3d 1201, 1204 (Alaska Ct. App. 2015). It appears that Indiana is currently in this camp.
       In a section entitled “How to Drive a Roundabout,” the Indiana Department of Transportation instructs as
       follows: “Enter: •Wait for traffic in the roundabout; it has the right-of-way •When traffic clears, merge to
       the right and continue to stay in your lane … Exit: •Signal and exit to the right •Left turns are completed by
       circling around the center island and then making a right turn to exit.” Roundabouts, INDIANA DEPARTMENT
       OF TRANSPORTATION, www.in.gov/indot/3249.htm [https://perma.cc/L7XT-3GX4]. The current Indiana
       Driver’s Manual defines a roundabout as “a circular intersection in which traffic enters or exits only through
       right turns and proceeds in a counter-clockwise direction.” Indiana Driver’s Manual, Chapter 5 - Safe Vehicle
       Operation, INDIANA BUREAU OF MOTOR VEHICLES, www.in.gov/bmv/2831.htm [https://perma.cc/9Q9D-
       YSKA]. The manual makes no mention of the necessity, or lack thereof, to signal right when entering or
       exiting. At least one state, however, has enacted specific legislation that expressly governs signal use in
       roundabouts. See Oregon Rev. Statute § 811.400.

       Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020                               Page 10 of 12
       suppression purposes. In Heien, the United States Supreme Court addressed

       whether a police officer’s mistake of law can give rise to the reasonable

       suspicion necessary to uphold a seizure under the Fourth Amendment. The

       Court determined that “reasonable suspicion can rest on a mistaken

       understanding of the scope of a legal prohibition.” Id. at 60. But “[t]he Fourth

       Amendment tolerates only reasonable mistakes, and those mistakes—whether

       of fact or of law—must be objectively reasonable. We do not examine the

       subjective understanding of the particular officer involved.” Id. at 66. If a

       mistake of law is reasonable, there is reasonable suspicion justifying the stop.

       Id. at 68.


[17]   The State maintains that, even assuming Officer Minear was mistaken in his

       belief that Davis violated Indiana Code Section 9-21-8-25, his mistake of law

       was objectively reasonable. In other words, the State argues that it was

       objectively reasonable for an officer in Officer Minear’s position to think that

       Davis’s failure to signal his exit from the roundabout was a violation of Indiana

       law. However, based upon the evidence presented at the suppression hearing,

       the trial court concluded that the State failed to prove that Officer Minear’s

       mistake in this case was objectively reasonable, and therefore Officer Minear

       lacked reasonable suspicion justifying the stop. 8 When reviewing a trial court’s

       suppression ruling, we defer to the trial court’s factual determinations, neither



       8
         Although the trial court’s suppression order does not specifically address this issue, the State clearly made
       this argument to the trial court, and the court’s grant of Davis’s motion to suppress implicitly rejected the
       State’s position.

       Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020                              Page 11 of 12
       reweighing the evidence nor reassessing the credibility of the witness. Brown, 70

       N.E.3d at 335. Accordingly, we defer to the trial court’s determination on this

       issue. See Clemons v. State, 996 N.E.2d 1282, 1287 (Ind. Ct. App. 2013) (noting

       that whether a belief is objectively reasonable under the circumstances is a

       question of fact). In sum, the State has not met its burden to show that the trial

       court’s grant of Davis’s motion to suppress evidence was contrary to law.

       Therefore, we affirm the suppression order.


[18]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-1650 | February 28, 2020   Page 12 of 12